 1

 2

 3

 4

 5

 6

 7

 8                         IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SHAWN DAMON BARTH,                               No. 2:19-CV-0891-JAM-DMC-P
12                      Plaintiff,
13           v.                                        ORDER
14    ROMERO, et al.,
15                      Defendants.
16

17                 Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42 U.S.C.

18   § 1983. Before the Court is Plaintiff’s motion to stay. ECF No. 25. He contends that he has been

19   unable to attend to preparing a third amended complaint. See id. The deadline to file a third

20   amended complaint was July 6, 2021. See ECF No. 24. Plaintiff timely filed the present motion.

21   ECF No. 25.

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///
                                                       1
 1                  Plaintiff indicates that he has been transferred within the California prison system

 2   multiple times. Id. Plaintiff contends that he has been unable to access all of his legal documents in

 3   the light of at least three transfers, and that he has had limited access to the law library due to

 4   confinement to his cell for most of the day. Id.

 5                  The Court declines to stay this action, but construes the pending request as a motion

 6   for an extension of time. For good cause shown, Plaintiff’s motion, construed as motion for an

 7   extension of time, is GRANTED. Plaintiff shall file a third amended complaint within sixty (60)

 8   days of the date of this order.

 9                  IT IS SO ORDERED.

10

11   Dated: July 13, 2021
                                                            ____________________________________
12                                                          DENNIS M. COTA
13                                                          UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
